43 N.J. 494 (1964)
205 A.2d 736
IRMA M. TOFANI, PETITIONER-RESPONDENT,
v.
LoBIONDO BROTHERS MOTOR EXPRESS, INC., RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued December 1, 1964.
Decided December 14, 1964.
Mr. William T. McElroy argued the cause for appellant (Messrs. Pindar, McElroy, Connell & Foley, attorneys).
Mr. David L. Horuvitz argued the cause for respondent (Mr. Isaac I. Serata, attorney; Mr. William P. Doherty, Jr., on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion per curiam filed in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.